PER CURIAM.
We affirm the denial of Powell Thomas Gibbs’ initial motion for postconviction relief without discussion. In his motion for rehearing from the denial of that motion in the trial court, Gibbs argued and the record reflects that, during the course of the proceedings leading to his present incarceration, a consecutive term of supervision which had not yet commenced was improperly revoked. The trial court interpreted this claim as one advancing a guidelines scoresheet error, which may oversimplify the allegation.
On June 6, 1995, Gibbs’ two years of community control on count five of case number 94-11924 was revoked, as was his consecutive five years’ probation on count one in that case. The seven years of supervision was then, upon revocation, effectively converted to five years’ supervision, about which Gibbs did not complain on appeal. As such, he accepted the benefit of this small windfall and will not be heard now to complain of this procedural shortcoming. See Lee v. State, 666 So.2d 209 (Fla. 2d DCA 1995).
Affirmed.
THREADGILL, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.